Citation Nr: 0407006	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  91-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for chronic thoracic and 
lumbosacral laminectomy residuals and arteriovenous 
malformation excision residuals to include incomplete L4-L5 
paraplegia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
September 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied to compensation under the provisions of 38 
U.S.C.A. § 351 (West 1989) (subsequent renumbered as 38 
U.S.C.A. § 1151 (West 1991)) for chronic lumbar laminectomy 
residuals to include incomplete L5 paraplegia.  In January 
1990, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In October 1991, 
the Board remanded the veteran's claim to the RO for 
additional action.  

In November 1995, the Board remanded the veteran's claim to 
the RO for additional action.  In June 1998, the Board again 
remanded the veteran's claim to the RO for additional action.  
The veteran has been represented throughout this appeal by 
the Paralyzed Veterans of America, Inc.  

For the reasons and bases discussed below, compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for chronic 
lumbar laminectomy and arteriovenous malformation excision 
residuals including incomplete L4-L5 paraplegia is GRANTED.  


FINDINGS OF FACT

1.  The veteran underwent a L5-S1 laminectomy in June 1978 
and a subsequent complete T12-L1 laminectomy and 
microsurgical removal of a conus medullaris superficial 
arteriovenous malformation in August 1978 at the San Juan, 
the Commonwealth of Puerto Rico, VA Medical Center.  

2.  The veteran's August 1978 VA surgical procedures resulted 
in additional disability include incomplete L4-L5 paraplegia.  


CONCLUSION OF LAW

Chronic thoracic and lumbosacral laminectomy residuals and 
arteriovenous malformation excision residuals including 
incomplete L4-L5 paraplegia were incurred as the result of VA 
surgical treatment.  38 U.S.C.A. § 1151 (West 1991); 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  38 U.S.C.A. § 1151 (West 1991)

In a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that the term "all claims 
for benefits under 38 U.S.C. § 1151, which governs benefits 
for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGPREC 40-97 (Dec. 31, 
1997).  

As the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) was filed in January 
1989, the claim will be considered under 38 U.S.C.A. § 1151 
(West 1991).  That statute provides, in pertinent part, that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.358 (2003).  

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the treatment was authorized.  In determining 
whether such additional disability resulted from a disease or 
an injury or an aggravation of an existing disease or injury 
suffered as a result of surgical treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358 (2003).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2003).  

II.  Analysis
A December 1978 VA hospital summary and associated clinical 
documentation from the San Juan, the Commonwealth of Puerto 
Rico, VA Medical Center indicates that the veteran was 
admitted in June 1978 upon his complaints of low back pain 
and lower extremity weakness and paresthesias.  Later that 
month, the veteran underwent a L5-S1 decompression lumbar 
laminectomy with removal of S1-S2 spurring.  The veteran 
subsequently experienced impaired urinary and bowel voiding.  
In August 1978, the veteran underwent a complete T12-L1 
laminectomy and microsurgical removal of a conus medullaris 
superficial arteriovenous malformation.  A September 1978 VA 
treatment record notes the veteran's lumbar surgical 
procedures and indicates that the veteran was unable to walk.  
Upon his discharge from the VA medical center, the veteran 
was noted to ambulate with the use of Canadian crutches; to 
suffer from a neurogenic bladder; and to exhibit impaired 
bowel control.  

A July 1983 VA hospital discharge summary states that the 
veteran was a L4 level paraplegic.  A February 1989 VA 
hospital summary clarifies that the veteran had been rendered 
a L4 level paraplegic since 1978.  A clinical assessment of 
L4-5 level paraplegia was advanced.  

At the January 1990 hearing on appeal, the veteran testified 
that he had been able to walk when he was admitted to the San 
Juan, the Commonwealth of Puerto Rico, VA Medical Center in 
June 1978.  Upon his discharge from the medical facility in 
December 1978, he was totally and permanently disabled.   

The veteran advances on appeal that his June 1978 and August 
1978 VA surgical procedures aggravated his thoracic and 
lumbosacral spine disabilities and resulted in additional 
disability consisting of incomplete L4-L5 paraplegia.  A June 
1980 medical record evaluation from S. Schonberg, M.D., 
conveys that he had thoroughly reviewed the veteran's VA 
clinical documentation.  From his recitation of the facts 
leading up to the diagnosis of the veteran's back problem to 
his conclusion, it is clear that he carefully reviewed the 
record available to him at that time.  The doctor noted that 
the surgical reports associated with the veteran's June 1978 
and August 1978 spinal operations at the San Juan, the 
Commonwealth of Puerto Rico, VA Medical Center were not 
available for review.  Dr. Schonberg commented that:

It appears that after the second spinal 
surgery, [the veteran's] condition 
definitely worsened.  It is likely that 
in doing the surgery, the blood supply to 
the lower part of the cord or to the 
cauda equina was compromised further, 
thus increasing the problems.  In other 
words, in attempting to remove a 
complicated tumor, which was causing 
serious problems and was likely to cause 
further worse problems, the surgeons only 
made the problem worse with their 
surgery.  

A December 1997 VA evaluation notes that the veteran's claims 
files had been reviewed by two physicians and cited the 
preceding adverse VA rating decisions.  The reviewing doctors 
observed that:

[The] etiology of the condition is a 
congenital spinal cord tumor - 
arteriovenous malformation which was 
growing and causing compression of the 
spinal cord with the cauda equina lesion.  
...  The degree of disability which would 
have occurred without the surgery would 
be expected to be progressively bigger or 
higher, considering the natural history 
of this condition and the progressive 
characteristics of the symptoms in this 
veteran specifically.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The clinical documentation of record establishes 
that the veteran began to experience lower extremity 
neurological impairment in 1978; was admitted to the San 
Juan, the Commonwealth of Puerto Rico, VA Medical Center in 
June 1978; subsequently underwent a lumbosacral laminectomy 
in June 1978; experienced essentially no relief of his 
symptoms following that operation; underwent an August 1978 
T12-L1 laminectomy and surgical removal of a conus medullaris 
superficial arteriovenous malformation; and subsequently 
experienced incomplete L4-L5 paraplegia.  

In his 1980 opinion, Dr. Schonberg acknowledged that he had 
not been provided with the veteran's complete clinical 
record.  Notwithstanding this fact, he concluded that the 
veteran's August 1978 surgical procedure had aggravated the 
veteran's underlying spinal disability and resulted in 
additional disability.  

In turning to the VA physicians' opinion, the Board notes 
that it cites the preceding adverse VA rating determinations 
and fails to address the question of whether the VA surgical 
procedures resulted in any additional disability.  Indeed, 
the physicians essentially confined their comments to 
supporting the necessity of the surgical procedures and the 
ultimate progression of the veteran's spinal tumor had it 
gone unchecked.  They did not address whether the surgery had 
hastened the progression of the veteran disability.  Under 
these circumstances, the Board finds Dr. Schonberg's opinion 
to be more persuasive than that provided by the VA 
physicians.  

In the absence of any objective evidence that the veteran's 
incomplete L4-5 paraplegia constituted either the natural 
progress of his spinal disorder or a necessary consequence of 
surgical treatment properly administered and upon resolution 
of reasonable doubt in the veteran's favor, the Board 
concludes that compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for chronic thoracic and 
lumbosacral laminectomy residuals and arteriovenous 
malformation excision residuals to include incomplete L4-L5 
paraplegia is warranted.  


II.  Veterans Claims Assistance Act

In multiple written statements, the veteran's accredited 
representative correctly advances that the RO has repeatedly 
failed to substantially comply with the Board's remand 
instructions.  Notwithstanding this fact, the Board observes 
that there remains no issue as to the substantial 
completeness of the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2001).  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  RO letters to the veteran dated in 
February 2002 and May 2002 informed him of the Veterans 
Claims Assistance Act of 2000 (VCAA); the evidence needed to 
support his claim; and what actions he needed to undertake.  
Given the approximately fourteen year pendency of the 
veteran's appeal, any further delay to fulfill the Board's 
prior remand instructions would be inherently inequitable to 
the veteran.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his application, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim.  While 
the VCAA notices provided to the veteran do not strictly 
comply with the guidelines as set forth in the preceding 
sentence, the Board finds that such deficiency is not 
prejudicial to the veteran given the favorable resolution of 
his claim above.  




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for chronic thoracic and lumbosacral laminectomy 
residuals and arteriovenous malformation excision residuals 
to include incomplete L4-L5 paraplegia is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



